FUND ADMINISTRATION AND ACCOUNTING AGREEMENT THIS AGREEMENT is made as of , by and between [] (the “Fund”), and [The Bank of New York Mellon, a New York banking organization] [BNY Mellon Investment Servicing (US) Inc., a Massachusetts corporation] (“BNY Mellon”). W I T N E S S E T H : WHEREAS, the Fund is a closed-end investment company registered under the Investment Company Act of 1940, as amended; and WHEREAS, the Fund desires to retain BNY Mellon to provide the services described herein, and BNY Mellon is willing to provide such services, all as more fully set forth below; NOW, THEREFORE, in consideration of the mutual promises and agreements contained herein, the parties hereby agree as follows: 1.
